 

Registration Rights Agreement

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of July 31 2014, among Enumeral Biomedical Holdings, Inc. (formerly
known as Cerulean Group, Inc.), a Delaware corporation (the “Company”), the
persons who have executed omnibus or counterpart signature page(s) hereto (each,
a “Purchaser” and collectively, the “Purchasers”) and the persons or entities
identified on Schedule 1 hereto holding Placement Agent Warrants (as defined
below) (collectively, the “Brokers”).

 

RECITALS:

 

WHEREAS, the Company has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering (the “PPO”) its “Units,” each consisting of (i) one
share of the common stock of the Company, par value $0.001 per share (the
“Common Stock”) and (ii) a warrant representing the right to purchase one share
of Common Stock, exercisable from issuance until five (5) years after the
initial closing of the PPO at an exercise price of $2.00 per share (the “PPO
Warrants”), pursuant to that certain Subscription Agreement entered into by and
between the Company and each of the subscribers for the Units set forth on the
signature pages affixed thereto (the “Subscription Agreement”); and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers in the PPO who purchased the Units and with the
Brokers who hold Placement Agent Warrants;

 

Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1.          Certain Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:

 

“Approved Market” means the OTC Markets Group, the OTC Bulletin Board, the
Nasdaq Stock Market, the New York Stock Exchange or the NYSE Amex.

 

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, would be seriously
detrimental to the Company and its stockholders, in each case commencing on the
day the Company notifies the Holders that they are required, because of the
determination described above, to suspend offers and sales of Registrable
Securities and ending on the earlier of (1) the date upon which the material
non-public information resulting in the Blackout Period is disclosed to the
public or ceases to be material and (2) such time as the Company notifies the
selling Holders that sales pursuant to such Registration Statement or a new or
amended Registration Statement may resume.

 

 

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 

“Effective Date” means the date of the final closing of the PPO.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means (i) each Purchaser or any of such Purchaser’s respective
successors and Permitted Assignees who acquire rights in accordance with this
Agreement with respect to any Registrable Securities directly or indirectly from
a Purchaser or from any Permitted Assignee and (ii) each Broker or any of such
Broker’s respective successors and Permitted Assignees who acquire rights in
accordance with this Agreement with respect to any Registrable Securities
directly or indirectly from an Broker or from any Permitted Assignee.

 

“Lock-Up Agreements” means the lock-up agreements entered into by and between
the Company and all of its officers, directors and key employees (each a
“Restricted Holder”) pursuant to which such Registered Holders agree to certain
restrictions on the sale or disposition (including pledge) of all of the Common
Stock of the Company held by (or issuable to) them.

 

2

 

 

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(b), the right of each Holder to include the Registrable Securities
of such Holder in such registration.

 

“Placement Agent Warrants” shall have the meaning set forth in the Subscription
Agreement.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Enumeral Shares” means fifty percent (50%) of the shares of Common
Stock issued in the Merger in exchange for Enumeral’s existing stock that is
held by a person (a “Registered Enumeral Stockholder”) who will not initially be
party to a Lock-Up Agreement, provided that if any Registered Enumeral
Stockholder purchases Units in the PPO having a purchase price equal to at least
fifty percent (50%) of the total amount invested by such holder in Enumeral
stock prior to the PPO, one hundred percent (100%) of the shares of Common Stock
issued in the Merger in exchange for Enumeral’s existing preferred stock held by
such Registered Enumeral Stockholder.

 

“Registrable Securities” means (a) the Shares, (b) the shares of Common Stock
issuable upon exercise of the PPO Warrants, (c) the shares of Common Stock
issuable upon exercise of the Placement Agent Warrants, (d) the True-Up Shares,
and (e) the Registrable Enumeral Shares; but, in each case, excluding any
otherwise Registrable Securities that (i) have been sold or otherwise
transferred other than to a Permitted Assignee, (ii) may be sold under the
Securities Act without volume limitations either pursuant to Rule 144 of the
Securities Act or otherwise during any ninety (90) day period, or (iii) are at
the time subject to an effective registration statement under the Securities
Act.

 

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

 

“Registration Effectiveness Date” means the date that is one hundred and eighty
(180) calendar days after the Registration Statement is first filed with the
Commission.

3

 

 

“Registration Event” means the occurrence of any of the following events:

 

(a)          the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;

 

(b)          the Registration Statement is not declared effective by the
Commission on or before the Registration Effectiveness Date;

 

(c)          after the SEC Effective Date, the Registration Statement ceases for
any reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable Securities
(including a Blackout Period) for a period of more than thirty (30) consecutive
Trading Days, except as excused pursuant to Section 3(a); or

 

(d)          the Registrable Securities, if issued, are not listed or included
for quotation on an Approved Market, or trading of the Common Stock is suspended
or halted on the Approved Market, which at the time constitutes the principal
market for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) of the Company is suspended or halted on the Approved Market for any
length of time.

 

“Registration Filing Date” means the date that is ninety (90) calendar days
after the Effective Date.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Shares” means the shares of Common Stock issued to the Purchasers pursuant to
the Subscription Agreement and any shares of Common Stock issued or issuable
with respect to such shares upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

4

 

 

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

 

“True-Up Shares” means restricted shares of Common Stock issued to the
Pre-Merger Stockholders (as defined below) of the Company, pro rata, in the
event that the aggregate gross proceeds of the PPO exceed the Maximum Offering
amount.

 

Capitalized terms used herein without definition have the meanings ascribed to
them in the Subscription Agreement.

 

2.           Term. This Agreement shall terminate with respect to each Holder on
the earlier of: (i) the date that is the later of (x) two years from the SEC
Effective Date and (y) the date on which all Registrable Securities held by such
Holder are transferred other than to a Permitted Transferee or may be sold under
Rule 144 without volume limitations during any ninety (90) day period; or (ii)
the date otherwise terminated as provided herein.

 

3.           Registration.

 

(a)          Registration on Form S-1. The Company shall file with the
Commission a Registration Statement on Form S-1, or any other form for which the
Company then qualifies or which counsel for the Company shall deem appropriate
and which form shall be available for the resale by the Holders of all of the
Registrable Securities, and the Company shall (i) use its commercially
reasonable efforts to make the initial filing of the Registration Statement no
later than the Registration Filing Date, (ii) use its commercially reasonable
efforts to cause such Registration Statement to be declared effective no later
than the Registration Effectiveness Date and (iii) use its commercially
reasonable efforts to keep such Registration Statement effective for a period of
twenty-four (24) months or for such shorter period ending on the earlier to
occur of (x) the sale of all Registrable Securities and (y) the availability of
Rule 144 for the Holder to sell all of the Registrable Securities without volume
limitations within a 90 day period (the “Effectiveness Period”); provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section, or keep such
registration effective pursuant to the terms hereunder, in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities laws of
such jurisdiction or to execute a general consent to service of process in
effecting such registration, qualification or compliance, in each case where it
has not already done so. Notwithstanding the foregoing, in the event that the
staff (the “Staff”) of the Commission should limit the number of Registrable
Securities that may be sold pursuant to the Registration Statement, the Company
may remove from the Registration Statement such number of Registrable Securities
as specified by the Commission on behalf of all of the holders of Registrable
Securities first (i) from the shares of Common Stock issuable upon exercise of
the Placement Agent Warrants, on a pro-rata basis, and second (ii) from the
True-Up Shares, on a pro-rata basis, and third (iii) from Registrable Enumeral
Shares held by Registered Enumeral Stockholders who did not purchase Units in
the PPO having a purchase price equal to at least fifty percent (50%) of the
total amount invested by such holders in Enumeral stock prior to the PPO, on a
pro-rata basis, and fourth (iv) from Registrable Enumeral Shares held by
Registered Enumeral Stockholders who purchased Units in the PPO having a
purchase price equal to at least fifty percent (50%) of the total amount
invested by such holders in Enumeral stock prior to the PPO, and (v) after all
Registrable Enumeral Shares have been removed from the Registration Statement,
from the other Registrable Securities on a pro rata basis among such holders, on
a pro-rata basis. In such event, the Company shall give the Purchasers prompt
notice of the number of Registrable Securities excluded therefrom. No liquidated
damages shall accrue or be payable to any Holder pursuant to Section 3(d) with
respect to any Registrable Securities that are excluded by reason of the
foregoing sentence. In addition, during the twelve (12) month period following
the effective date of the Merger, the Company shall not register, nor shall it
take any action to facilitate registration, under the Securities Act, the shares
of the Common Stock of the Company issued pursuant to the Merger to the
Restricted Holders and/or Registered Enumeral Stockholders. The above
restriction shall not prohibit the Company from a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8 (or its then equivalent form) or any
of their Family Members (including a registration on Form S-8 (or its then
equivalent form)), or a registration on Form S-4 (or its then equivalent form)
in connection with a merger, acquisition, divestiture, reorganization or similar
event.

 

5

 

 

(b)          Piggyback Registration. If, after the SEC Effective Date, the
Company shall determine to register for sale for cash any of its Common Stock,
for its own account or for the account of others (other than the Holders), other
than (i) a registration relating solely to employee benefit plans or securities
issued or issuable to employees, consultants (to the extent the securities owned
or to be owned by such consultants could be registered on Form S-8 (or its then
equivalent form) or any of their Family Members (including a registration on
Form S-8 (or its then equivalent form)), (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 (or its then
equivalent form) in connection with a merger, acquisition, divestiture,
reorganization or similar event, or (iii) a transaction relating solely to the
sale of debt or convertible debt instruments, then the Company shall promptly
give to each Holder written notice thereof (the “Registration Rights Notice”)
(and in no event shall such notice be given less than twenty (20) calendar days
prior to the filing of such registration statement), and shall, subject to
Section 3(c), include as a Piggyback Registration all of the Registrable
Securities (including any Registrable Securities that are removed from the
Registration Statement as a result of a requirement by the Staff) specified in a
written request delivered by the Holder thereof within ten (10) calendar days
after delivery to the Holder of such written notice from the Company. However,
the Company may, without the consent of such Holders, withdraw such registration
statement prior to its becoming effective if the Company or such other selling
stockholders have elected to abandon the proposal to register the securities
proposed to be registered thereby. The right contained in this paragraph may be
exercised by each Holder only with respect to two (2) qualifying registrations.
The Holders acknowledge and agree that the stockholders of the Company prior to
the consummation of the Merger and PPO (the “Pre-Merger Stockholders”) (but, for
avoidance of doubt, not holders of the shares issued to the stockholders of
Enumeral in consideration for the Merger) shall have “piggyback” registration
rights identical to the foregoing for inclusion in any such registration
together with the Holders.

 

6

 

 

(c)          Underwriting. For purposes of this subsection (c) only, the term
“Holders” shall include the Pre-Merger Stockholders. If a Piggyback Registration
is for a registered public offering that is to be made by an underwriting, the
Company shall so advise the Holders as part of the Registration Rights Notice.
In that event, the right of any Holder to Piggyback Registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to sell any of their Registrable
Securities through such underwriting shall (together with the Company and any
other stockholders of the Company selling their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter selected for such underwriting by the Company or such other selling
stockholders, as applicable. Notwithstanding any other provision of this Section
3(c), if the underwriter or the Company determines that marketing factors
require a limitation on the number of shares of Common Stock or the amount of
other securities to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise all Holders (except those Holders who failed to timely elect to
include their Registrable Securities through such underwriting or have indicated
to the Company their decision not to do so), and indicate to each such Holder
the number of shares of Registrable Securities that may be included in the
registration and underwriting, if any. The number of shares of Registrable
Securities to be included in such registration and underwriting shall be
allocated among such Holders as follows:

 

(i)          If the Piggyback Registration was initiated by the Company, the
number of shares that may be included in the registration and underwriting shall
be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all persons exercising piggyback
registration rights (including the Holders) who have requested to sell in the
registration on a pro rata basis according to the number of shares requested to
be included therein; and

 

(ii)         If the Piggyback Registration was initiated by the exercise of
demand registration rights by a stockholder or stockholders of the Company, then
the number of shares that may be included in the registration and underwriting
shall be allocated first to such selling stockholders who exercised such demand
to the extent of their demand registration rights, and then, subject to
obligations and commitments existing as of the date hereof, to the Company and
then, subject to obligations and commitments existing as of the date hereof, to
all persons exercising piggyback registration rights (including the Holders) who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.

 

7

 

 

(d)          Liquidated Damages. If a Registration Event occurs, then the
Company will make payments to each Holder of Registrable Securities identified
in clause (a) or (b) of the definition of Registrable Securities, as liquidated
damages to such Holder by reason of the Registration Event, a cash sum equal to
one percent (1%) of the aggregate purchase price paid by such Holder pursuant to
Subscription Agreement with respect to such Holder’s Registrable Securities
which are affected by such Registration Event, for each full thirty (30) days
during which such Registration Event continues to affect such Registrable
Securities (which shall be pro-rated for any period less than 30 days).
Notwithstanding the foregoing, the maximum amount of liquidated damages that may
be paid by the Company pursuant to this Section 3(d) shall be an amount equal to
eight percent (8%) of the aggregate purchase price paid by a Holder pursuant to
the Subscription Agreement with respect to such Holder’s Registrable Securities
that are affected by all Registration Events in the aggregate. Each payment of
liquidated damages pursuant to this Section 3(d) shall be due and payable in
arrears within five (5) days after the end of each full 30-day period of the
Registration Default Period until the termination of the Registration Default
Period and within five (5) days after such termination. Such payments shall
constitute the Holder’s exclusive remedy for any Registration Event. The
Registration Default Period shall terminate upon the earlier of such time as the
Registrable Securities that are affected by the Registration Event cease to be
Registrable Securities or (i) the filing of the Registration Statement in the
case of clause (a) of the definition of Registration Event, (ii) the SEC
Effective Date in the case of clause (b) of the definition of Registration
Event, (iii) the ability of the Holders to effect sales pursuant to the
Registration Statement in the case of clause (c) of the definition of
Registration Event, and (iv) the listing or inclusion and/or trading of the
Common Stock on an Approved Market, as the case may be, in the case of clause
(d) of the definition of Registration Event. The amounts payable as liquidated
damages pursuant to this Section 3(d) shall be payable in lawful money of the
United States. Notwithstanding the foregoing, the Company will not be liable for
the payment of liquidated damages described in this Section 3(d) for any delay
in registration of Registrable Securities that would otherwise be includable in
the Registration Statement pursuant to Rule 415 solely as a result of a comment
received by the Staff requiring a limit on the number of Registrable Securities
included in such Registration Statement in order for such Registration Statement
to be able to avail itself of Rule 415. In the event of any such delay, the
Company will use its commercially reasonable efforts at the first opportunity
that is permitted by the Commission to register for resale the Registrable
Securities that have been cut back from being registered pursuant to Rule 415
only with respect to that portion of the Holders’ Registrable Securities that
are then Registrable Securities.

 

(e)          Notwithstanding the provisions of Section 3(d) above, if (i) the
Commission does not declare the Registration Statement effective on or before
the Registration Effectiveness Date, or (ii) the Commission allows the
Registration Statement to be declared effective at any time before or after the
Registration Effectiveness Date, subject to the withdrawal of certain
Registrable Securities from the Registration Statement, and the reason for (i)
or (ii) is the Commission’s determination that (x) the offering of any of the
Registrable Securities constitutes a primary offering of securities by the
Company, (y) Rule 415 may not be relied upon for the registration of the resale
of any or all of the Registrable Securities, and/or (z) a Holder of any
Registrable Securities must be named as an underwriter, the Holders understand
and agree that in the case of (ii) the Company may (notwithstanding anything to
the contrary contained herein) reduce, on a pro rata basis, the total number of
Registrable Securities to be registered on behalf of each such Holder, and in
the case of (i) or (ii) the Holder shall not be entitled to liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (i) or so reduced on a pro rata basis as set forth above.

 

8

 

 

4.           Registration Procedures. The Company will keep each Holder
reasonably advised as to the filing and effectiveness of the Registration
Statement. At its expense with respect to the Registration Statement, the
Company will:

 

(a)          prepare and file with the Commission with respect to the
Registrable Securities, a Registration Statement in accordance with Section 3(a)
hereof, and use its commercially reasonable efforts to cause such Registration
Statement to become effective and to remain effective for the Effectiveness
Period;

 

(b)          if the Registration Statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;

 

(c)          prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective during the Effectiveness Period;

 

(d)          furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;

 

(e)          use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.

 

9

 

 

(f)          as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event, which comes to the Company’s attention, that will after
the occurrence of such event cause the prospectus included in such Registration
Statement, if not amended or supplemented, to contain an untrue statement of a
material fact or an omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading and the
Company shall promptly thereafter prepare and furnish to such Holder a
supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;

 

(g)          comply, and continue to comply during the Effectiveness Period, in
all material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(h)          as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement;

 

(i)          use its commercially reasonable efforts to cause all the
Registrable Securities covered by the Registration Statement to be quoted on the
OTC Markets Group or such other principal securities market or quotation system
on which securities of the same class or series issued by the Company are then
listed or traded or quoted;

 

(j)          provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;

 

(k)          cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to issue and deliver, or cause its
transfer agent to issue and deliver, certificates representing Registrable
Securities to be offered pursuant to the Registration Statement within a
reasonable time after the delivery of certificates representing the Registrable
Securities to the transfer agent or the Company, as applicable, and enable such
certificates to be in such denominations or amounts as the Holders may
reasonably request and registered in such names as the Holders may request;

 

(l)          during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and

10

 

 

(m)         take all other commercially reasonable actions necessary to expedite
and facilitate the disposition by the Holders of the Registrable Securities
pursuant to the Registration Statement during the term of this Agreement.

 

5.           Obligations of the Holders.

 

(a)          Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4(f)
hereof or of the commencement of a Blackout Period, such Holder shall
discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

(b)          The holders of the Registrable Securities shall provide such
information as may reasonably be requested by the Company, or the managing
underwriter, if any, in connection with the preparation of any registration
statement, including amendments and supplements thereto, in order to effect the
registration of any Registrable Securities under the Securities Act pursuant to
Section 3(a) and/or 3(b) of this Agreement and in connection with the Company’s
obligation to comply with federal and applicable state securities laws,
including a completed questionnaire in the form attached to this Agreement as
Annex A (a “Selling Securityholder Questionnaire”) or any update thereto not
later than three (3) Business Days following a request therefore from the
Company.

 

(c)          Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

6.          Registration Expenses. The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable securities laws, and the fees
and disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, the Company shall have no
obligation to pay any underwriting discounts, selling commissions or transfer
taxes attributable to the Registrable Securities being sold by the Holders
thereof, which underwriting discounts, selling commissions and transfer taxes
shall be borne by such Holders. Additionally, in an underwritten offering, all
selling stockholders and the Company shall bear the expenses of the underwriter
pro rata in proportion to the respective amount of shares each is selling in
such offering. Except as provided in this Section 6 and Section 8 of this
Agreement, the Company shall not be responsible for the expenses of any attorney
or other advisor employed by a Holder.

 

11

 

 

7.           Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become bound by and subject to the
terms of this Agreement; and (c) such Holder notifies the Company in writing of
such transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned. The Company may assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
other party hereto.

 

8.           Indemnification.

 

(a)          In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, and each other person, if any, who controls or is under
common control with such Holder within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, and expenses to which the Holder or any such director, officer, partner
or controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of any material fact contained in any
registration statement prepared and filed by the Company under which Registrable
Securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, however, that such indemnity
agreement found in this Section 8(a) shall in no event exceed the net proceeds
from the PPO received by the Company; and provided further, that the Company
shall not be liable in any such case (i) to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (x) an untrue statement in or omission from such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished by a Holder to the Company for use in the
preparation thereof or (y) the failure of a Holder to comply with the covenants
and agreements contained in Section 5 hereof respecting the sale of Registrable
Securities; or (ii) if the person asserting any such loss, claim, damage,
liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder to so provide such amended preliminary or final prospectus and the untrue
statement or omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Holders, or any such director, officer, partner or controlling person and shall
survive the transfer of such shares by the Holder.

 

12

 

 

(b)          As a condition to including Registrable Securities in any
registration statement filed pursuant to this Agreement, each Holder agrees to
be bound by the terms of this Section 8 and to indemnify and hold harmless, to
the fullest extent permitted by law, the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company or any such director or
officer or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement of a material fact or any omission of a
material fact required to be stated in any registration statement, any
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent that such untrue statement or omission is included or omitted in
reliance upon and in conformity with written information furnished by the Holder
to the Company for use in the preparation thereof, and such Holder shall
reimburse the Company, and such Holders, directors, officers, partners, legal
counsel and accountants, persons, underwriters, or control persons, each such
director, officer, and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided, however, that indemnity obligation contained in this Section 8(b)
shall in no event exceed the amount of the net proceeds received by such Holder
as a result of the sale of such Holder’s Registrable Securities pursuant to such
registration statement, except in the case of fraud or willful misconduct. Such
indemnity shall remain in full force and effect, regardless of any investigation
made by or on behalf of the Company or any such director, officer or controlling
person and shall survive the transfer by any Holder of such shares.

 

(c)          Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section 8 (including any governmental action), such indemnified party shall, if
a claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 

13

 

 

(d)          If an indemnifying party does not or is not permitted to assume the
defense of an action pursuant to Sections 8(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and 8(b), the
indemnification required by Sections 8(a) and 8(b) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or expenses, losses, damages, or
liabilities are incurred.

 

(e)          If the indemnification provided for in Section 8(a) or 8(b) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense (i) in such
proportion as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 

(f)          Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(g)          Other Indemnification. Indemnification similar to that specified in
this Section (with appropriate modifications) shall be given by the Company and
each Holder of Registrable Securities with respect to any required registration
or other qualification of securities under any federal or state law or
regulation or governmental authority other than the Securities Act.

 

14

 

 

9.           Rule 144. The Company shall file with the Commission “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act) reflecting
its status as an entity that is no longer an issuer described in Rule
144(i)(1)(i) promptly following the closing of the Merger. For a period of at
least twelve (12) months following the Effective Date, the Company will use its
commercially reasonable efforts to timely file all reports required to be filed
by the Company after the date hereof under the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and if the Company is not
required to file reports pursuant to such sections, it will prepare and furnish
to the Purchasers and make publicly available in accordance with Rule 144(c)
such information as is required for the Purchasers to sell shares of Common
Stock under Rule 144.

 

10.         Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser and each Broker under this Agreement are several
and not joint with the obligations of any other Purchaser or Broker, and each
Purchaser and each Broker shall not be responsible in any way for the
performance of the obligations of any other Purchaser or any Broker under this
Agreement. Nothing contained herein and no action taken by any Purchaser or
Broker pursuant hereto, shall be deemed to constitute such Purchasers and/or
Brokers as a partnership, an association, a joint venture, or any other kind of
entity, or create a presumption that the Purchasers and/or Brokers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser and each Broker
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser or Broker to be joined as an additional party
in any proceeding for such purpose.

 

11.         Miscellaneous.

 

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

 

(b)          Remedies. Except as otherwise specifically set forth herein with
respect to a Registration Event, in the event of a breach by the Company or by a
Holder of any of their respective obligations under this Agreement, each Holder
or the Company, as the case may be, in addition to being entitled to exercise
all rights granted by law and under this Agreement, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. Except as otherwise specifically set forth herein with respect to a
Registration Event, the Company and each Holder agree that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

 

15

 

 

(c)          Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.

 

(d)          No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

(e)          Entire Agreement. This Agreement and the documents, instruments and
other agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

 

(f)          Notices, etc. All notices, consents, waivers, and other
communications which are required or permitted under this Agreement shall be in
writing will be deemed given to a party (a) on the date of delivery, if
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) the date of transmission if sent
by facsimile or e-mail with confirmation of transmission by the transmitting
equipment if such notice or communication is delivered prior to 5:00 P.M., New
York City time, on a Trading Day, or the next Trading Day after the date of
transmission, if such notice or communication is delivered on a day that is not
a Trading Day or later than 5:00 P.M., New York City time, on any Trading Day;
(c) the date received or rejected by the addressee, if sent by certified mail,
return receipt requested; or (d) seven days after the placement of the notice
into the mails (first class postage prepaid), to the party at the address,
facsimile number, or e-mail address furnished by the such party,

 

If to the Company, to:

 

Enumeral Biomedical Holdings, Inc.

One Kendall Square

Building 400, 4th Floor

Cambridge, Massachusetts 02139

Attn: Chief Executive Officer

Telephone Number: (617) 674-1865

E-mail Address: arthur@enumeral.com

 

with copy to:

 

Duane Morris, LLP.

100 High Street, Suite 2400

Boston, MA 02110-1724

Attention Jonathan Lourie, Esq.

Facsimile: 857-401-3089

Telephone Number: 857-488-4260

E-mail Address: JLourie@duanemorris.com

 

16

 

 

if to a Purchaser or Broker, to:

 

such Purchaser or Broker at the address set forth on the signature page hereto;

 

or at such other address as any party shall have furnished to the other parties
in writing in accordance with this Section 11(f).

 

(g)          Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.

 

(h)          Counterparts. This Agreement may be executed in any number of
counterparts, and with respect to any Purchaser, by execution of an Omnibus
Signature Page to this Agreement and the Subscription Agreement, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument. In the event that any
signature is delivered by facsimile transmission or by e-mail, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

(i)          Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

(j)          Amendments. Except as otherwise provided herein, the provisions of
this Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders. The
Purchasers and Brokers acknowledge that by the operation of this Section, the
Majority Holders may have the right and power to diminish or eliminate all
rights of the Purchasers and/or Brokers under this Agreement.

 

[COMPANY SIGNATURE PAGE FOLLOWS]

 

17

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

  The Company:       ENUMERAL BIOMEDICAL HOLDINGS, INC.         By:       Name:
    Title:       Purchasers       See Omnibus Signature Pages to Subscription
Agreement       Brokers:                 By:       Name:     Title:            
      By:       Name:     Title:

 

 

18

 

Annex A

 

ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Enumeral
Biomedical Holdings, Inc. (formerly known as Cerulean Group, Inc.), a Delaware
corporation (the “Company”), understands that the Company has filed or intends
to file with the U.S. Securities and Exchange Commission a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 of the Securities Act of 1933, as amended, of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name:

 

  (a) Full Legal Name of Selling Securityholder                     (b) Full
Legal Name of Registered Holder (holder of record) (if not the same as (a)
above) through which Registrable Securities are held:                     (c) If
you are not a natural person, full Legal Name of Natural Control Person (which
means a natural person who directly or indirectly alone or with others has power
to vote or dispose of the securities covered by this Questionnaire):            

 



 

 

  

2. Address for Notices to Selling Securityholder:

     



Telephone:      Fax:   



Email:     Contact Person:   

 

3. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes  ¨ No  ¨

 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes  ¨ No  ¨

 

Note:If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes  ¨ No  ¨

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes  ¨ No  ¨

 

Note:If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

2

 

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 

(a)          Please list the type (common stock, warrants, etc.) and amount of
all securities of the Company (including any Registrable Securities)
beneficially owned1 by the Selling Securityholder:

 

       

 

5. Relationships with the Company:

 

Except as set forth below, neither you nor (if you are a natural person) any
member of your immediate family, nor (if you are not a natural person) any of
your affiliates2, officers, directors or principal equity holders (owners of 5%
of more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

       

 



 



1Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

2Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 

3

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Signature
  Name of Entity             Print Name   Signature           Print Name:   
Signature (if Joint Tenants or Tenants in Common)             Title:    

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER
NOTICE AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Crone Kline Rinde LLP 488 Madison Avenue, 12th Floor

New York, NY 10022

Attention: Linda B. Kalayjian

Facsimile: (212) 400-6901

E-mail Address: lbk@crklaw.com

 

4

 

